AFFIRM; and Opinion Filed January 21, 2015.




                                            Court of Appeals
                                                              S      In The


                                     Fifth District of Texas at Dallas
                                                          No. 05-14-00204-CR

                                        JIMMY ALBERT JOHNSON, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                                   On Appeal from the 59th Judicial District Court
                                              Grayson County, Texas
                                          Trial Court Cause No. 044441

                                                                OPINION
                        Before Chief Justice Wright, Justice Bridges, and Justice Fillmore
                                           Opinion by Justice Fillmore
           Jimmy Albert Johnson appeals the trial court’s denial of his motion to dismiss for

violation of his right to a speedy trial. We affirm the trial court’s judgment.

                                                           Procedural History

           Johnson was arrested on May 8, 1997 1 and charged with aggravated sexual assault of

M.W., the fourteen-year-old daughter of Johnson’s girlfriend. M.W. was pregnant and had

reported Johnson was the father of the child.                                  Jason Butscher was appointed to represent

Johnson. Johnson posted a $5,000 bond on May 23, 1997 and was released from jail. On June 4,




     1
        The record is not clear as to the date of Johnson’s arrest. Johnson relies on an order of the justice of the peace court setting conditions of
bail to argue he was arrested on November 15, 1996. The State relies on the trial court’s docket sheet to contend Johnson was arrested on May
16, 1997. However, the trial court’s judgment gives Johnson credit for an incarceration period beginning May 8, 1997. Although we have relied
on the May 8, 1997 date in this opinion, we note the analysis would not change if Johnson was arrested on November 15, 1996.
1997, Johnson was indicted for aggravated sexual assault of a child. The trial court subsequently

placed the case on the July 31, 1997 “first setting” docket.

          Jack McGowen was appointed to represent Johnson on July 7, 1997. 2 The State

forwarded “all discoverable material in the County Attorney’s file” to McGowen on July 14,

1997. At the first setting on July 31, 1997, Johnson pleaded not guilty to the charge and the case

was reset for announcements on August 28, 1997. Both Johnson and McGowen signed the

“Notice of Agreed Setting.”

          On August 28, 1997, the case was reset for announcements on September 18, 1997.

McGowen, but not Johnson, signed the “Notice of Agreed Setting.” A handwritten note on the

notice states “need plea offer.” On September 18, 1997, the case was reset for announcements

on October 23, 1997. Again, McGowen, but not Johnson, signed the “Notice of Agreed Setting.”

          A-American Bail Bond Company, the surety on Johnson’s bail bond, filed a motion on

September 29, 1997 seeking to be released from the bond because Johnson had failed to pay the

bond fee, failed to keep A-American apprised of his whereabouts, and otherwise failed to abide

by the bonding agreement. A-American represented that Johnson’s last known address was in

Houston, Texas and requested a warrant be issued for Johnson’s arrest. The trial court issued the

capias on October 1, 1997, and Johnson was arrested on January 30, 1998.

          The trial court signed a scheduling order on February 9, 1998, setting the case for a

pretrial hearing on March 5, 1998 and for trial on April 6, 1998. On February 20, 1998, Johnson

posted a $5,000 bond and was released from jail. The record does not reflect why the case was

not tried on April 6, 1998 but, on June 3, 1998, the trial court signed a scheduling order setting

the case for a pretrial hearing on July 2, 1998 and for trial on August 3, 1998.


     2
        Johnson testified during the punishment phase that he was told Butscher had accepted employment with the FBI and could no longer
represent him.



                                                                 –2–
        City Hall Bail Bonds, the surety on Johnson’s second bail bond, filed an affidavit to

surrender principal on June 10, 1998. The affidavit stated Johnson had failed to make contact on

an agreed date to pay the bond or on any date for the requested “call in time” and had failed to

respond to City Hall’s attempts to contact him. City Hall represented that Johnson’s last known

address was in Houston and requested a warrant be issued for his arrest. The trial court issued a

capias that day, and Johnson was arrested on April 26, 2001. On May 5, 2001, Johnson again

posted a $5,000 bond and was released from jail. The trial court signed a scheduling order on

June 6, 2001 setting the case for a pretrial hearing on July 12, 2001 and for trial on August 27,

2001.

        On July 25, 2001, Johnson wrote a letter to the trial court complaining about McGowen

and requesting new counsel. McGowen filed a motion to withdraw from the representation on

August 15, 2001. On August 27, 2001, the trial court granted McGowen’s motion, appointed

Butscher to again represent Johnson, and set the case for trial on October 1, 2001. Although the

record does not reflect why the case was not tried on October 1, 2001, on December 12, 2001,

the case was set for trial on February 25, 2002.

        Butscher filed a number of motions and an election of punishment prior to the trial

setting. However, Johnson did not appear for trial on February 25, 2002. On May 14, 2002,

Liberty Bail Bonds, the surety on Johnson’s third bail bond, filed a motion to be released from

the bond because Johnson had failed to keep Liberty apprised of his whereabouts and had failed

to otherwise abide by the bonding agreement. Liberty represented that Johnson’s last known

address was in North Carolina and requested that a warrant be issued for his arrest. On May 14,

2002, the trial court issued a capias for Johnson’s arrest. In a June 7, 2002 scheduling order, the

trial court set the case for trial on July 29, 2002.




                                                   –3–
           The case was next set on the July 13, 2006 plea docket. However, the notice of the

setting mailed to Johnson in North Carolina was returned as undelivered by the postal service

because there was “no such number/street.” Johnson did not appear at the July 13, 2006 plea

docket. On July 21, 2006, the trial court issued a capias for Johnson’s arrest. Johnson was

arrested on February 15, 2012 and, on February 21, 2012, Mike Dunn was appointed to represent

him.

           The State filed a motion for high bond, citing to Johnson’s repeated failures to appear in

court. On March 8, 2012, the trial court granted the motion and set Johnson’s bond at $150,000.

The trial court also appointed Joe Neal Smith to represent Johnson. The case was set for

arraignment on March 22, 2012. At the arraignment, both Johnson and his counsel signed a

“Notice of Agreed Setting” placing the case on the April 26, 2012 plea docket. 3 On April 26,

2012, both Johnson and his counsel signed another “Notice of Agreed Setting” resetting the case

for the May 24, 2012 plea docket.

           Johnson wrote a letter to the trial court on July 3, 2012 requesting that he be allowed to

fire Smith. A note on the letter states “Def. has an atty. Should be filed through atty.” On

August 22, 2012, Johnson filed a pro se motion for speedy trial. On October 3, 2012, Johnson

wrote to Smith stating that Smith was fired and that Johnson no longer wanted Smith to represent

him.

           M.W.’s child, A.W., died in an automobile accident in 2000. The State obtained A.W.’s

toothbrush and clothes from M.W. and, on November 13, 2012, submitted the items, along with

DNA samples from Johnson, to a lab for testing. The lab was unable to obtain a DNA sample

for A.W. from the items and, on March 20, 2013, the State obtained a subpoena to exhume

A.W.’s body to obtain samples of her DNA. A.W.’s body was exhumed on March 21, 2013.

   3
       Johnson disputes that he actually agreed to reset the case.



                                                                     –4–
Also on March 21, 2013, the trial court granted Smith’s March 5, 2013 motion to withdraw and

appointed Robert Earl Richardson, Jr. to represent Johnson. On May 9, 2013, the lab issued a

forensic DNA report stating Johnson could not be excluded as A.W.’s father and that at least

99.995% of the male population was excluded from the possibility of being A.W.’s father.

       On May 28, 2013, Johnson wrote a letter to the trial court requesting that his case move

forward. The trial court set the case on the June 20, 2013 plea docket. On June 20, 2013,

Johnson’s counsel signed a “Notice of Agreed Setting,” placing the case on the June 27, 2013

plea docket. On June 27, 2013, the case was set for trial on December 16, 2013.

       Johnson, through his counsel, filed a motion to dismiss on November 12, 2013 based on a

violation of his right to a speedy trial. In support of the motion, Johnson requested the trial court

take judicial notice of the entire file and attached a register of the actions taken in the case,

Johnson’s pro se motion for speedy trial filed in August 2012, portions of an investigative report

relating to exhuming A.W.’s body, and the forensic DNA report. Without conducting a hearing,

the trial court denied the motion on December 11, 2013. Johnson pleaded guilty on December

16, 2013, and the trial court subsequently sentenced him to forty years’ imprisonment. The trial

court certified that Johnson had the right to appeal the denial of the motion to dismiss.

                                             Analysis

       Focusing on the time period between his February 15, 2012 arrest and December 16,

2013 plea, Johnson argues the trial court erred by denying his motion to dismiss based on a

violation of his right to a speedy trial. The Sixth Amendment of the United States Constitution,

made applicable to the States through the Fourteenth Amendment, provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy and public trial[.]” U.S. CONST. VI;

see also Klopfer v. North Carolina, 386 U.S. 213, 222–23 (1967); Gonzales v. State, 435 S.W.3d
801, 808 (Tex. Crim. App. 2014). Courts determine a speedy trial claim on an “ad hoc basis” by

                                                –5–
analyzing and weighing four factors: (1) the length of the delay, (2) the State’s reason for the

delay, (3) the defendant’s assertion of his right to a speedy trial, and (4) prejudice to the

defendant because of the length of delay. Barker v. Wingo, 407 U.S. 514, 530 (1972); Gonzales,
435 S.W.3d at 808. The State has the burden of justifying the length of the delay, while the

defendant has the burden of proving the assertion of the right and showing prejudice. Cantu v.

State, 253 S.W.3d 273, 280 (Tex. Crim. App. 2008). The defendant’s burden on the latter two

factors “varies inversely” with the State’s degree of culpability for the delay. Id. “Thus, the

greater the State’s bad faith or official negligence and the longer its actions delay a trial, the less

a defendant must show actual prejudice or prove diligence in asserting his right to a speedy

trial.” Id. at 280–81. In conducting the balancing test, no single factor is determinative, and the

conduct of both the prosecutor and the defendant must be weighed. Barker, 407 U.S. at 530,

533; State v. Munoz, 991 S.W.2d 818, 821 (Tex. Crim. App. 1999).

       To trigger a speedy trial analysis, the defendant must make an initial showing that “the

interval between accusation and trial has crossed the threshold dividing ordinary from

‘presumptively prejudicial’ delay.” Gonzales, 435 S.W.3d at 808 (quoting Doggett v. United

States, 505 U.S. 647, 651–52 (1992)). Presumptive prejudice “simply marks the point at which

courts deem the delay unreasonable enough to trigger [further] enquiry.” Id. (quoting Munoz,

991 S.W.2d at 821–22). If the State prosecuted the defendant with “customary promptness,” the

defendant has failed to meet the threshold burden. Id. If the defendant can make a threshold

showing of presumptive prejudice, a court must then proceed to consider and weigh each of the

remaining Barker factors. Id. (citing Munoz, 991 S.W.2d at 821–22); see also State v. Jones, 168
S.W.3d 339, 347 (Tex. App.—Dallas 2005, pet. ref’d) (unless delay is “presumptively

prejudicial,” courts need not inquire into other Barker factors).




                                                 –6–
       If the right to a speedy trial has been violated, the remedy is dismissal of the charging

instrument with prejudice. Cantu, 253 S.W.3d at 281. Because this is a radical remedy, “courts

must apply the Barker balancing test with common sense and sensitivity to ensure that charges

are dismissed only when the evidence shows that a defendant’s actual and asserted interest in a

speedy trial has been infringed.” Id. “The constitutional right is that of a speedy trial, not

dismissal of the charges.” Id.

        In reviewing the trial court's ruling on a speedy trial claim, we apply a bifurcated

standard of review. Gonzales, 435 S.W.3d at 808. We give almost total deference to historical

findings of fact of the trial court that the record supports and draw reasonable inferences from

those facts necessary to support the trial court’s findings. Id. at 808–09. As legal questions, we

review de novo whether there was sufficient presumptive prejudice to proceed to a Barker

analysis and the weighing of the Barker factors. Id. at 809. We do not consider evidence that

was not before the trial court when it made its ruling. Id. at 809. Because the trial court denied

Johnson’s motion to dismiss, we must presume the trial court resolved any disputed fact issues in

the State’s favor, and we must defer to the implied fact findings that the record supports. Cantu,
253 S.W.3d at 282 (citing Zamorano v. State, 84 S.W.3d 643, 648 (Tex. Crim. App. 2002)). We

must uphold the trial court’s ruling if it is supported by the record and is correct under the

applicable law. Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App. 2003).

                                       Length of the Delay

       The first Barker factor, length of the delay, is measured from the time the accused is

arrested or formally accused. Gonzalez, 439 S.W.3d at 809 (citing United States v. Marion, 404
U.S. 307, 313 (1971)). Johnson was first arrested on May 8, 1997 and pleaded guilty on

December 16, 2013, resulting in a delay of over sixteen years. Although there is no “set time

element,” in general, delay approaching one year is sufficient to trigger a speedy trial inquiry.

                                               –7–
Cantu, 253 S.W.3d at 281; Shaw, 117 S.W.3d at 889. The delay in this case is sufficient to

trigger analysis of the other the Barker factors. See Zamorano, 84 S.W.3d at 649 (four year

delay between arrest and plea hearing clearly triggered analysis of other Barker factors).

       When, as in this case, the length of delay stretches well beyond the bare minimum needed

to trigger a full Barker analysis, the length of the delay weighs heavily against the State. Shaw,
117 S.W.3d at 889; Zamorano, 84 S.W.3d at 649. Further, because “the presumption that

pretrial delay has prejudiced the accused intensifies over time,” the longer the delay, the more

the defendant’s prejudice is compounded. Gonzales, 435 S.W.3d at 809 (quoting Zamorano, 84
S.W.3d at 649); see also Doggett, 505 U.S. at 652. Accordingly, this factor weighs heavily in

favor of finding a speedy trial violation.

                                        Reason for the Delay

       With respect to the second Barker factor, the reason for the delay, once it has been

determined that a presumptively prejudicial delay has occurred, the State bears the initial burden

of providing a justification for the delay. Emery v. State, 881 S.W.2d 702, 708 (Tex. Crim. App.

1994). Different reasons for the delay are assigned different weights: an intentional delay for

tactical reasons is weighed heavily against the State; a neutral reason, such as overcrowded

courts or negligence, is weighed less heavily against the State; a valid reason is not weighed

against the State at all; and delay attributable in whole or in part to the defendant may constitute

a waiver of the speedy trial claim. Munoz, 991 S.W.2d at 822 (citing Barker, 407 U.S. at 528–30

and Dickey v. Florida, 398 U.S. 30, 48 (1970) (Brennan, J., concurring)).

       In this case, the delay from May 8, 1997 through February 15, 2012 was largely

attributable to Johnson. See Cockrell v. State, 632 S.W.2d 664, 666 (Tex. App.—Fort Worth

1982, pet. ref’d) (defendant not entitled to dismissal of case based on delays in which was a

willing participant). He agreed to reset the case three times, requested to be allowed to fire his

                                                –8–
attorney shortly before a trial setting on August 27, 2001, failed to appear at a trial setting on

February 25, 2002, and absconded three times for a total time of over fourteen years. Ignoring

this conduct, Johnson relies on the delay between his arrest on February 15, 2012 and his guilty

plea on December 16, 2103 to argue his right to a speedy trial was violated. Although much of

this almost two-year delay was unexplained, the record reflects that, during this time period, the

case was set for arraignment or on a plea docket five times. See Munoz, 991 S.W.2d at 824

(delay caused by good faith plea negotiation should not be weighed against State). Further,

during that time period, the State, after unsuccessfully attempting to obtain a DNA sample from

A.W.’s toothbrush and clothes, obtained a search warrant, exhumed A.W.’s body in order to

obtain a DNA sample, and conducted forensic testing on those samples and samples of Johnson’s

DNA. See Shaw, 117 S.W.3d at 889–90 (reasonable period of time in which to develop its case

is not held against State). There is, however, no explanation in the record of why this process

was not started earlier or why it took so long. Although the unexplained time gaps in the almost

two-year delay following Johnson’s final arrest weighs against the State, we cannot conclude

they excuse Johnson’s conduct during the previous fifteen years the case was pending. See

Burton v. State, 805 S.W.2d 564, 572, 574 (Tex. App.—Dallas 1991, pet. ref’d) (weighing

unexplained eight-month period of delay against State, but not finding it dispositive of speedy

trial claim when defendant absconded for four years). Considering all the reasons for delay in

this case, we conclude they weigh against a finding of a violation of Johnson’s right to a speedy

trial. See Blaylock v. State, 259 S.W.3d 202, 209–10 (Tex. App.—Texarkana 2008, pet. ref’d)

(delay due to defendant absconding from supervision “is a valid reason for the delay, or in some

circumstances a waiver of the speedy trial claim”); Burgett v. State, 865 S.W.2d 594, 597 (Tex.

App.—Fort Worth 1993, pet. ref’d) (denying speedy trial claim when defendant evaded justice




                                               –9–
for nearly five years even though State took six months to bring case to trial after re-arresting

defendant) (citing Dickey, 398 U.S. at 48 (Brennan, J., concurring)).

                                      Assertion of the Right

       Regarding the third Barker factor, the defendant bears the responsibility to assert his right

to a speedy trial. Cantu, 253 S.W.3d at 282. Whether and how a defendant chooses to assert his

right “is closely related to the other three factors because the strength of his efforts will be

shaped by them.” Id. at 282–83. “The more serious the deprivation, the more likely a defendant

is to complain.” Id. at 283 (quoting Barker, 407 U.S. at 531); see also Shaw, 117 S.W.3d 890

(noting that the longer delay becomes, the more likely it is that defendant who really wanted

speedy trial would take some action to obtain one). The defendant’s assertion of his right to a

speedy trial, or the failure to assert the right, “is entitled to strong evidentiary weight in

determining whether the defendant is being deprived of the right.” Cantu, 253 S.W.3d at 282.

       A defendant’s failure to timely seek a speedy trial does not amount to a waiver of the

right. Shaw, 117 S.W.3d at 890 (citing Barker, 407 U.S. at 532). However, a defendant’s failure

to timely demand a speedy trial makes it difficult for the defendant to prevail on a speedy trial

claim because the failure to timely demand a speedy trial indicates strongly that he did not really

want a speedy trial and was not prejudiced by not having one. Shaw, 117 S.W.3d at 890; see

also Barker, 407 U.S. at 536 (“[B]arring extraordinary circumstances, we would be reluctant

indeed to rule that a defendant was denied this constitutional right on a record that strongly

indicates . . . that the defendant did not want a speedy trial.”); Harris v. State, 827 S.W.2d 949,

957 (Tex. Crim. App. 1992) (“[A]ppellant’s lack of a timely demand for a speedy trial indicates

strongly that he did not really want a speedy trial.”). The longer the delay becomes, the more

heavily a defendant’s inaction weighs against him. Shaw, 117 S.W.3d at 890. Further, this




                                               –10–
Barker factor is weighed against a defendant who knew of an indictment and fled the jurisdiction

to avoid prosecution. See Doggett, 505 U.S. at 653; Burgett, 865 S.W.2d at 598.

           Johnson absconded three different times throughout the course of this case and was

absent for a total of over fourteen years. He also delayed the trial of this case by agreeing to

have the case reset a number of times, successfully seeking to fire his attorney shortly before a

trial setting on August 27, 2001, and failing to appear at a trial setting on February 25, 2002. He

did not assert a right to a speedy trial until over sixteen years after his initial arrest. At that point,

he sought the dismissal of the claims against him, not a trial. 4 See Cantu, 253 S.W.3d at 283

(“Filing for a dismissal instead of a speedy trial will generally weaken a speedy-trial claim

because it shows a desire to have no trial instead of a speedy one.”). The case went to trial one

month after Johnson filed his motion to dismiss. See Kelly v. State, 163 S.W.3d 722, 729 (Tex.

Crim. App. 2005) (third factor did not weigh in defendant’s favor when defendant waited over a

year to file a motion to dismiss based on failure to receive speedy trial, made assertion only once,

and trial occurred within two months of motion being filed). Johnson’s conduct throughout this

case indicates he did not really want this case to proceed to trial. See Shaw, 117 S.W.3d at 890.

This factor weighs heavily in the State’s favor.

                                                                 Prejudice

           We finally turn to the fourth Barker factor, the prejudice to Johnson from the delay.

“Because ‘pretrial delay is often both inevitable and wholly justifiable,’” this factor “examines

whether and to what extent the delay has prejudiced the defendant.” Cantu, 253 S.W.3d at 285

(quoting Doggett, 505 U.S. at 656). The prejudice must be assessed in light of the interests that

the speedy trial right is designed to protect: (1) preventing oppressive pretrial incarceration, (2)

     4
       Although Johnson filed a pro se motion for speedy trial in August 2012, he was represented by an attorney, and the trial court was free to
disregard that motion. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (because defendant has no right to hybrid
representation, trial court is free to disregard any pro se motion presented by defendant who is represented by counsel).



                                                                    –11–
minimizing anxiety and concern of the accused, and (3) limiting the possibility that the defense

will be impaired. Id.; see also Barker, 407 U.S. at 532). Of these three interests, the possibility

the defense will be impaired by dimming memories and the loss of exculpatory evidence is the

most serious “because the inability of a defendant adequately to prepare his case skews the

fairness of the entire system.” Barker, 407 U.S. at 532; see also Doggett, 505 U.S. at 654;

Gonzales, 435 S.W.3d at 812.

       Affirmative evidence of particularized prejudice is not essential to every speedy trial

claim because excessive delay presumptively compromises the reliability of a trial in ways that

neither party can prove or even identify. Doggett, 505 U.S. at 655; Gonzales, 453 S.W.3d at

812. Further, the presumption of prejudice intensifies over time. Doggett, 505 U.S. at 656.

However, the presumption of prejudice to the defendant’s ability to defend himself can be

“extenuated . . . by the defendant’s acquiescence” in the delay. Id. at 658; see also Gonzales,
435 S.W.3d at 815.

       In this case, prior to his final arrest in February 2012, Johnson was incarcerated on three

occasions for a total time of approximately six weeks. After each of his first three arrests,

Johnson was released after posting a $5,000 bond. After his arrest in February 2012, Johnson

was held on a $150,000 bond because he had repeatedly absconded when released on a lower

bond. Johnson failed to post the required bond and was incarcerated until he pleaded guilty on

December 16, 2013. However, Johnson presented no evidence in connection with his motion to

dismiss that the incarceration beginning in 2012 caused him any unusual anxiety or concern

beyond the level normally associated with being charged with aggravated sexual assault of a

child. See Cantu, 253 S.W.3d at 286.

       Most importantly, Johnson presented no evidence in connection with the motion to

dismiss that his defense was impaired or hampered due to the loss of exculpatory evidence or

                                              –12–
dimming memories during the delay. Rather, Johnson contends he was prejudiced because,

before the State obtained the DNA test results, its case was based solely on M.W.’s testimony

which he could have impeached by showing M.W. was addicted to crack cocaine when she was

fourteen years old, was a ninth-grade school dropout, had bad relationships with men and,

although unmarried, had three children. However, the case was fifteen years’ old at the time of

Johnson’s final arrest in February 2012, and it was reasonable to provide the State with an

opportunity to prepare for trial by obtaining the results of the DNA testing, particularly when that

evidence could have been favorable to Johnson. See Shaw, 117 S.W.3d at 889–90. Further,

allowing the State to obtain evidence to develop its case is not the type of prejudice, such as loss

of exculpatory evidence and dimming memories, that the right to speedy trial is intended to

protect. 5 Overall, we conclude this factor does not weigh in favor of finding a violation of

Johnson’s right to a speedy trial.

                                                       Balancing of Factors

          Balancing the Barker factors, we conclude Johnson’s right to a speedy trial was not

violated. Although the length of the delay weighs in favor of finding a violation of Johnson’s

right to a speedy trial, much of the delay was due to Johnson’s conduct and there were valid

reasons for other delays in trying the case. Further, Johnson failed to assert his right until over

sixteen years after he was first arrested; once he asserted his right, he sought a dismissal rather

than a trial; the case proceeded to trial shortly after he filed his motion to dismiss; and he failed

to demonstrate any prejudice that the right to a speedy trial is intended to prevent. The record in




     5
       See Rhone v. State, No. 05-07-00729-CR, 2008 WL 2579681, at *3 (Tex. App.—Dallas June 30, 2008, pet. ref’d) (not designated for
publication) (delay in trial to allow State to obtain DNA evidence that incriminated defendant “is not the kind of impairment, such as loss of
exculpatory evidence and dimming memories discussed in Barker”); Aimufua v. State, No. 10-00-00223-CR, 2003 WL 22996901, at *3 & n.1
(Tex. App.—Waco Dec. 19, 2003, no pet.) (mem. op., not designated for publication) (Although State may not detain a defendant indefinitely
without sufficient evidence to justify the detention, “we expressly reject any contention that a defendant suffers actionable ‘prejudice’ for
purposes of a speedy trial claim because the delay has permitted the State to obtain additional incriminating evidence.”).



                                                                   –13–
this case supports a conclusion that Johnson did not really want a speedy trial; he wanted only a

dismissal of the charges. See Cantu, 253 S.W.3d at 286; Shaw, 117 S.W.3d at 890.

       We resolve Johnson’s sole issue against him and affirm the trial court’s judgment.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140204F.U05




                                              –14–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JIMMY ALBERT JOHNSON, Appellant                     On Appeal from the 59th Judicial District
                                                    Court, Grayson County, Texas,
No. 05-14-00204-CR         V.                       Trial Court Cause No. 044441.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Chief Justice Wright and Justice Bridges
                                                    participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of January, 2015.




                                             –15–